DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner acknowledges the amendment(s) to claim 23 filed on May 28, 2021. The objection(s) to the drawings cited in the previous office action filed on March 12, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to claim 23 filed on May 28, 2021. The rejection of claim(s) 23 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, cited in the previous office action filed on March 12, 2021 is (are) hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In particular, claim 21 recites the limitation "interconnect structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Further, line 6 recites “an interconnect structure” after the “interconnect structure” recited previously in line 5. It is unclear and ambiguous if the “interconnect structure” recited in line 5 is the same structure as the “interconnect structure” recited in line 6, or if they are distinct and separate structures. A best-deemed interpretation is made and the “interconnect structure” recited in line 5 is interpreted as “the semiconductor substrate”, as recited earlier in line 3. Claims 22 – 25 depend from claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2016/0307991 A1, prior art of record) in view of Cho (US 8,405,482 B2, prior art of record), Hatano (US 2005/0088269 A1, prior art of record) and Gao et al. (US 2016/0163650 A1).
Regarding claim 1, Kuo disclose a semiconductor device (e.g. figures 1A and 1B), comprising: 
a semiconductor substrate (semiconductor substrate 101, ¶ [0013]); and
an interconnect structure over the semiconductor substrate (e.g. interconnect structure comprising elements above semiconductor substrate 101, as seen in figure 1B), wherein the interconnect structure comprises:
a magnetic core (magnetic core 142, ¶ [0013]); and
a conductive coil winding around the magnetic core (e.g. conductive coil comprising elements 132, 152, and 162, as seen in figures 1A and 1B to be and electrically insulated from the magnetic core (e.g. as seen in figure 1B, the conductive coil 132/152/162 is electrically insulated from the magnetic core 142 by passivation layer 140, as disclosed in ¶ [0017]), wherein the conductive coil comprises horizontally-extending conductive lines (e.g. as seen in figures 1A and 1B, horizontally-extending conductive lines 132 and 162) and vertically-extending conductive vias electrically connecting the horizontally-extending conductive lines (e.g. as seen in figures 1A and 1B, vertically-extending conductive vias 152 electrically connecting to horizontally-extending conductive lines 132 and 162); and
a dielectric material electrically insulating the magnetic core from the conductive coil (e.g. dielectric material 140, ¶ [0026]).
Kuo is silent with respect to disclosing the vertically-extending conductive vias comprises first conductive vias in contact with a first one of the horizontally-extending conductive lines, second conductive vias overlapping the first conductive vias and in contact with a second one of the horizontally-extending conductive lines opposite to the first one of the horizontally-extending conductive lines, and a third conductive via between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, and wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, wherein the first conductive vias are arranged on a same side of the magnetic core and separated by the dielectric material.
Cho discloses an analogous device (e.g. figures 3A and 3B), at least one of the vertically-extending conductive vias (e.g. vertically-extending conductive vias comprising elements 365a-365c and 360a-360b, col. 5, lines 36 – 38) comprising first conductive vias in contact with a first one of the horizontally-extending conductive lines (e.g. first conductive vias 365a in contact with first horizontally-extending conductive line 370), second conductive vias overlapping the first conductive vias and in contact with a second one of the horizontally-extending conductive lines opposite to the first one of the horizontally-extending conductive lines (second conductive vias 365c in contact with second horizontally-extending conductive line 390) and a third conductive via between the first conductive vias and the second conductive vias (third conductive via 360a or 360b), and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias (as seen in figures 3A and 3B), wherein the first conductive vias are arranged on a same side of the magnetic core and separated by the dielectric material (e.g. as seen in figures 3A and 3B, the first conductive vias 365a are on the same side of the device (rendered obvious to be on the same side of the magnetic core of Kuo), and are separated by dielectric material 313, see col. 4, lines 13 - 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo such that 
Hatano discloses an analogous device (e.g. figures 1 and 2) comprising analogous vertically extending conductive vias (vertically extending conductive vias comprising elements 13, 14 and 16, as seen with respect to figures 1 and 2, ¶ [0023] – [0024]), wherein at least one of the vertically-extending conductive vias comprises a first conductive via (e.g. figures 1 and 2, first conductive via 13), a second conductive via (e.g. figures 1 and 2, second conductive via 14) and a third conductive via between the first conductive via and the second conductive via (as seen with respect to figures 1 and 2, there exists at each vertical connection a third conductive via 16 between a first conductive via 13 and a second conductive via 14), wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core (as seen in figure 2, the bottom surface of the third conductive via is substantially level with the bottom surface of the magnetic core 15, ¶ [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo in view of Cho such that the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, since Kuo in view of Cho discloses the inductor coil to surround a magnetic core, and Hatano discloses forming an inductor coil surrounding a magnetic core such that an analogous the third conductive via comprises a bottom surface substantially level with a bottom 
Kuo in view of Cho and Hatano are silent with respect to disclosing a first semiconductor die over the interconnect structure; a second semiconductor die adjacent to the first semiconductor die over interconnect structure; a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die; and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies.
Gao discloses (e.g. figure 4B) a first semiconductor die (first semiconductor die 110 on the left side, Abstract and ¶ [0003]) over the interconnect structure (interconnect structure 120S, ¶ [0005]); a second semiconductor die adjacent to the first semiconductor die over interconnect structure (second semiconductor die 110 on the right side); a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die (first encapsulating material 150, ¶ [0006]); and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies (e.g. second encapsulating material 410 between in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo in view of Cho and Hatano to include a first semiconductor die over the interconnect structure, a second semiconductor die adjacent to the first semiconductor die over interconnect structure, a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die, and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies, since Kuo in view of Cho and Hatano disclose an interconnect structure comprising an inductor, and Gao discloses an interconnect structure comprising an inductor (e.g. ¶ [0034] discloses interconnect structure 120S comprising inductors) such that a first semiconductor die is over the interconnect structure, a second semiconductor die is adjacent to the first semiconductor die over interconnect structure, a first encapsulating material fills spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die, and a second encapsulating material, different from the first encapsulating material, fills a gap of the first encapsulating material between the first and second semiconductor dies. One would have been motivated to modify the device of Kuo in view of Cho and Hatano in the claimed manner in order to form a working 

Regarding claim 2, Kuo in view of Cho, Hatano and Gao disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the dielectric material comprises at least one of oxide, nitride or carbide (as disclosed in ¶ [0026]).

Regarding claim 3, Kuo in view of Cho, Hatano and Gao disclose the semiconductor device according to Claim 1, wherein the conductive coil comprises copper (Kuo: e.g. ¶ [0025], [0036] and [0037] disclose the segments of the conductive coil 132/152/162 comprise copper).

Regarding claim 4, Kuo in view of Cho, Hatano and Gao disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the conductive coil comprises a diameter between about 10 m and about 20 m (e.g. ¶ [0037] discloses the segment 162 of the conductive coil has a thickness (i.e. diameter) of between 10 and 20 m).

Regarding claim 5, Kuo in view of Cho, Hatano and Gao disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the magnetic core comprises cobalt, tantalum and zirconium (e.g. as disclosed in ¶ [0033]).

Regarding claim 7, Kuo in view of Cho, Hatano and Gao disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the conductive coil comprises a first metal layer (figure 1B, first metal layer 132), a second metal layer (figure 1B, second metal layer 152) and a third metal layer (figure 1B, third metal layer 162), and the magnetic core is disposed at a tier the same as a tier of the second metal layer (as seen in figure 1B, the magnetic core 152 is disposed at the same tier (level) as the second metal layer 152, whereby both are within layer 140).

Regarding claim 8, Kuo in view of Cho, Hatano and Gao disclose the semiconductor device according to Claim 7, as cited above. Kuo further discloses the first metal layer comprises a first metal line overlapping the magnetic core (as seen in figures 1A and 1B, first metal line 132 overlaps magnetic core 142), the third metal layer comprises a second metal line overlapping the magnetic core (as seen in figures 1A and 1B, second metal line 162 overlaps magnetic core 142), and the first metal line and the second metal line extend in different directions (as seen in figure 1A, the first metal line 132 extends vertically while the second metal line 162 has portions that extend at an angle relative to the vertical direction of figure 1A).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Cho, Hatano and Gao, as applied to claim 1 above, and further in view of Hiatt et al. (US 2003/0070282 A1, prior art of record).
Regarding claim 9, Kuo in view of Cho, Hatano and Gao disclose the semiconductor device according to claim 1, but are silent with respect to disclosing the magnetic core comprises a ring shape from a top-view perspective.
Hiatt discloses an analogous semiconductor device (e.g. figures 1A, 1B, 8 and 9), wherein a magnetic core comprises a ring shape from a top-view perspective (e.g. as seen in figure 8, magnetic core 12 comprises a ring shape in the top-view (i.e. plan-view), ¶ [0040]. See also figures 12, 13 and 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo in view of Cho, Hatano and Gao such that the magnetic core comprises a ring shape from a top-view perspective, wherein the ring shape defines an interior region through which at least one of the vertically-extending conductive vias extends, since Kuo discloses the magnetic core to be surrounded by a coil with conductive vias extending on both sides, and Hiatt discloses an analogous device comprising a magnetic core surrounded by a coil with conductive vias extending on both sides such that the magnetic core comprises a ring shape from a top-view perspective, wherein the ring shape defines an interior region through which at least one of the vertically-extending conductive vias extends. One would have been motivated to have the magnetic core comprising a ring shape from a top-view perspective, wherein the ring shape defines an interior region through .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Cho, Hatano and Gao, as applied to claim 1 above, and further in view of Nishimura et al. (US 7,049,692 B2, prior art of record).
Regarding claim 10, Kuo in view of Cho, Hatano and Gao the semiconductor device according to Claim 1, as cited above, but are silent with respect to disclosing the first semiconductor die is bonded with the interconnect structure and electrically coupled to the conductive coil of the interconnect structure.
Nishimura discloses an analogous device (e.g. figure 7), comprising a semiconductor die (e.g. semiconductor die 14G, col. 10, line 12) bonded with the interconnect structure (e.g. interconnect structure 13F) and electrically coupled to the conductive coil of the interconnect structure (electrically connected to conductive coil 41 through elements 22, col. 10, line 53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo in view of Cho, Hatano and Gao such that the first semiconductor die is bonded with the interconnect structure and electrically coupled to the conductive coil of the interconnect structure since Kuo in view of Cho, Hatano and Gao disclose the first semiconductor is formed on the interconnect comprising an inductor (i.e. an conductive coil) in an interconnect structure, and Nishimura discloses a conductive coil in an interconnect structure such that a semiconductor die is bonded with the interconnect structure and electrically coupled to .

Claims 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 7,049,692 B2, prior art of record) in view of Kuo et al. (US 2016/0307991 A1, prior art of record), Cho (US 8,405,482 B2, prior art of record), Hatano (US 2005/0088269 A1, prior art of record) and Gao et al. (US 2016/0163650 A1)
Regarding claim 11, Nishimura discloses a semiconductor device (e.g. figure 7), comprising: 
a substrate (e.g. substrate 17A);
a first semiconductor die (e.g. first semiconductor die 14G, col. 10, line 12) and a second semiconductor die over the substrate (second semiconductor die 15A, col. 4, lines 6 – 7), wherein the second semiconductor die is adjacent to the first semiconductor die (e.g. as seen in figure 7); and 
an interconnect structure between the substrate and the first semiconductor die (e.g. interconnect structure comprising the elements between substrate 17A and the first semiconductor die 14G, as seen in figure 7), the interconnect structure comprising a plurality of metallization layers forming comprising an interconnection path (e.g. metallization layers 34C, and an inductor electrically isolated from the interconnection path (inductor 41, col. 10, line 53), 
wherein the plurality of metallization layers comprise metal features to form a coil of the inductor (e.g. as seen in figure 7, the metallization layers 34C form the coil of the inductor 41).
Nishimura is silent with respect to disclosing a magnetic region extending within the coil of the inductor, wherein the coil comprises first conductive vias in a first metallization layer, second conductive vias in a second metallization over the first metallization layer, and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, and wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic region, wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one another.
Kuo discloses an analogous device (e.g. figures 1A and 1B), comprising a magnetic region (magnetic region 142, ¶ [0013]) extending within the coil of an inductor (coil including layers 132, 152 and 162 of inductor wherein the coil comprises a first conductive via (e.g. first conductive via 152).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura such that the inductor comprises a magnetic region extending within the coil of the inductor, wherein the coil comprises a first conductive via since Nishimura discloses an inductor within metallization layers of the device, and Kuo discloses an inductor within analogous metallization layers of the device, such that a magnetic region extends within the coil of the inductor, and the coil comprises a first conductive via. One would have been motivated to have a magnetic region extending within the coil of the inductor, and the coil comprises a first conductive via, to form a coil wrapping around the magnetic core, in order to increase the inductance of the inductor.
Cho discloses an analogous device (e.g. figures 3A and 3B), comprising first conductive vias in a first metallization layer (e.g. first conductive vias 365A in the first metallization layer (i.e. bottom layer), col. 5, lines 36 – 43), second conductive vias in a second metallization over the first metallization layer (second conductive vias 365c in second metallization layer (i.e. upper layer), col. 5, lines 36 - 43) and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias (third conductive via 360a or 360b in third metallization layer (i.e. middle layer)), and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias (as seen in wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one another (e.g. as seen in figures 3A or 3B, the first conductive vias are spaced apart from one another by layer 313, and the second conductive vias are spaced apart from one another by layer 323).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo to include first conductive vias in a first metallization layer, second conductive vias in a second metallization over the first metallization layer, and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one another, since Kuo discloses the second conductive layer to comprise a via to form the inductor, and Cho discloses analogous vertically-extending conductive vias forming an inductor such that the vertically-extending conductive via comprises first conductive vias in a first metallization layer, second conductive vias in a second metallization over the first metallization layer, and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one 
Hatano discloses an analogous device (e.g. figures 1 and 2) comprising a first conductive via (e.g. figures 1 and 2, first conductive via 13), a second conductive via (e.g. figures 1 and 2, second conductive via 14) and a third conductive via between the first conductive via and the second conductive via (as seen with respect to figures 1 and 2, there exists at each vertical connection a third conductive via 16 between a first conductive via 13 and a second conductive via 14), wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core (as seen in figure 2, the bottom surface of the third conductive via is substantially level with the bottom surface of the magnetic core 15, ¶ [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo and Cho such that the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, since Kuo in view of Cho discloses the inductor coil to surround a magnetic core, and Hatano discloses forming an inductor coil surrounding a magnetic core such that an analogous the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core. One would have been motivated to modify the device of Nishimura in view of Kuo and Cho in the 
Nishimura in view of Kuo, Cho, and Hatano are silent with respect to disclosing a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die; and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies.
Gao discloses (e.g. figure 4B) a first semiconductor die (first semiconductor die 110 on the left side, Abstract and ¶ [0003]) over the interconnect structure (interconnect structure 120S, ¶ [0005]); a second semiconductor die adjacent to the first semiconductor die over interconnect structure (second semiconductor die 110 on the right side); a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die (first encapsulating material 150, ¶ [0006]); and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies (e.g. second encapsulating material 410 between in the gap of the first encapsulating material 150 between the first and second semiconductor dies 110, Abstract and ¶ [0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in 

Regarding claim 12, Nishimura in view of Kuo, Cho, Hatano and Gao disclose the semiconductor device according to Claim 11, wherein a distance between the coil and the magnetic region of the inductor is between about 10 m and about 20 m (Kuo: figure 1B, the distance between 

Regarding claim 13, Nishimura in view of Kuo, Cho, Hatano and Gao disclose the semiconductor device according to Claim 11, further comprising a conductive bump on a surface of the substrate opposite the interconnect structure (Nishimura: figure 7, e.g. conductive bump 29, col. 4, lines 7 – 8), the conductive bump being electrically coupled to the first semiconductor die and the second semiconductor die through the interconnect structure (e.g. as anticipated or rendered obvious by Nishimura with respect to figure 7, whereby it is anticipated or obvious that substrate 17A has an interconnect structure within to connect the external conductive bumps 29 with the internal semiconductor die 15A and 14G for operation and connection with external devices)

Regarding claim 14, Nishimura in view of Kuo, Cho, Hatano and Gao disclose the semiconductor device according to Claim 11, wherein the first conductive vias are aligned with the corresponding second conductive vias (Cho: e.g. as seen with respect to figures 3A and 3B, the first conductive vias 365a are aligned with the corresponding second conductive vias 365c).

Regarding claim 15, Nishimura in view of Kuo, Cho, Hatano and Gao disclose the semiconductor device according to Claim 11, further comprising a conductive connector electrically coupling the interconnect structure with the first semiconductor die (Nishimura: e.g. conductive connector 22, col. 3, lines 57 – 58).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuo, Cho, Hatano and Gao, as applied to claim 15 above, and further in view of Brauchler et al. (US 2015/0171934 A1, prior art of record).
Regarding claim 16, Nishimura in view of Kuo, Cho, Hatano and Gao disclose the semiconductor device according to Claim 15, as cited above, but are silent with respect to disclosing a dielectric material encapsulating the interconnect structure, the first semiconductor die and the conductive connector.
Brauchler discloses a dielectric material encapsulating the interconnect structure, the first semiconductor die and the conductive connector (figure 4, dielectric material 492 encapsulates interconnect structure 430, first semiconductor die 410, and conductive connector 458, ¶ [0057] – [0058]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo, Cho, Hatano and Gao such that a dielectric material encapsulates the interconnect structure, the first semiconductor die and the conductive connector, since Nishimura in view of Kuo, Cho, Hatano and Gao discloses a stacked device structure including an interconnect structure, a first semiconductor die and a conductive connector, and .

Claims 21 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 7,049,692 B2, prior art of record) in view of Kuo et al. (US 2016/0307991 A1, prior art of record), Pitts et al. (US 7,400,025 B2, prior art of record), Hatano (US 2005/0088269 A1, prior art of record) and Gao et al. (US 2016/0163650 A1).
Regarding claim 21, Nishimura discloses a semiconductor device (e.g. figure 7), comprising: 
a semiconductor substrate (e.g. substrate 17A);
a first semiconductor die over the semiconductor substrate (e.g. first semiconductor die 14G, col. 10, line 12); 
a second semiconductor die adjacent to the first semiconductor over the substrate (see 112 rejection above) (second semiconductor die 15A, col. 4, lines 6 – 7); and
an interconnect structure electrically coupling the first semiconductor substrate to the semiconductor die (e.g. interconnect 
Nishimura is silent with respect to disclosing the interconnect structure comprises: a magnetic core; first metal lines over and electrically insulated from the magnetic core; second metal lines beneath and electrically insulated from the magnetic core; metal vias laterally spaced apart from the magnetic core and connecting the first metal lines to the second metal lines to form a conduction path winding around the magnetic core, wherein the metal vias comprise first metal vias arranged in a first metallization layer, second metal vias arranged in a second metallization layer over the first metallization layer and a third metal via between the first metallization layer and the second metallization layer, and the third metal via has a width greater than a width of the first metal vias or the second metal vias, and wherein the third metal via comprises a bottom surface substantially level with a bottom surface of the magnetic core; a first dielectric layer laterally surrounding the first metal vias; and a second dielectric layer over the first dielectric layer and laterally surrounding the first metal vias, wherein the second dielectric layer separates the first dielectric layer from the magnetic core.
Nishimura does disclose that the interconnect structure comprises an inductor (e.g. inductor 41, col. 10, line 53).
Kuo discloses an analogous device (e.g. figures 1A and 1B) comprising a magnetic core (magnetic core 142, ¶ [0013]); first metal lines over and electrically insulated from the magnetic core (e.g. first metal lines 162, insulated from magnetic core by layer 150, ¶ [0037] and [0017]); second metal lines beneath and electrically insulated from the magnetic core (e.g. second metal lines 132, electrically insulated from magnetic core 142 by layer 140, ¶ [0025] and [0017]); and metal vias laterally spaced apart from the magnetic core and connecting the first metal lines to the second metal lines to form a conduction path winding around the magnetic core (metal vias 152, ¶ [0036], rendered obvious to be metal since the first and second metal lines 162 and 142 are made of copper. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura such that the interconnect structure comprises a magnetic core, first metal lines over and electrically insulated from the magnetic core, second metal lines beneath and electrically insulated from the magnetic core, and metal vias laterally spaced apart from the magnetic core and connecting the first metal lines to the second metal lines to form a conduction path winding around the magnetic core, since Nishimura discloses an inductor formed on the semiconductor device, and Kuo discloses an inductor for a semiconductor device, whereby the inductor includes a magnetic core, first metal lines over and electrically insulated from the magnetic core, second metal lines beneath and electrically insulated from the magnetic core, and metal vias laterally spaced apart from the magnetic core and 
Pitts discloses an analogous device (e.g. figures 1 and 2), comprising metal vias comprising first metal vias arranged in a first metallization layer (e.g. first metal vias 130 in the first metallization layer (i.e. bottom layer), col. 3, lines 60 – 63), second metal vias arranged in a second metallization layer over the first metallization layer (second metal vias 140 in second metallization layer (i.e. upper layer), col. 3, lines 60 - 63) and a third metal via between the first metallization layer and the second metallization layer (third metal via 100 between the first metallization layer and the second metallization layer, as seen in figure 2, col. 3, lines 60 – 63), and the third metal via has a width greater than a width of the first metal vias or the second metal vias (as seen in figure 2), a first dielectric layer laterally surrounding the first metal vias (e.g. figure 2, first dielectric layer 80 surrounding first metal vias 130, col. 3, lines 27 – 29); and a second dielectric layer over the first dielectric layer and laterally surrounding the first metal vias (e.g. figure 2, second dielectric layer 72 on the first dielectric layer 80 and surrounding the first metal vias 130, col. 3, line 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo such that the metal vias comprise first metal vias arranged in a first 
The prior art of Kuo in view of Pitts renders obvious the limitation “the second dielectric layer separates the first dielectric layer from the magnetic core” since Kuo discloses the magnetic core to be surrounding by a dielectric layer that extends on outer opposite sides of the metal vias, and Pitts discloses the dielectric layer comprises a first dielectric layer and a second dielectric layer 
Hatano discloses an analogous device (e.g. figures 1 and 2), wherein the coil comprises a metal via comprising a first metal via (e.g. figures 1 and 2, first metal via 13, ¶ [0025]), a second metal via (e.g. figures 1 and 2, second metal via 14) and a third metal via between the first metal via and the second metal via (as seen with respect to figures 1 and 2, there exists at each vertical connection a third metal via 16 between a first metal via 13 and a second metal via 14), wherein the third metal via comprises a bottom surface substantially level with a bottom surface of the magnetic core (as seen in figure 2, the bottom surface of the third metal via 16 is substantially level with the bottom surface of the magnetic core 15, ¶ [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo such that the third metal via comprises a bottom surface substantially level with a bottom surface of the magnetic core, since Kuo discloses the inductor coil to surround a magnetic core, and Hatano discloses forming an inductor coil surrounding a magnetic core such that at least one of the metal vias comprises a first metal via, a metal conductive via and a third metal 
Nishimura in view of Kuo, Pitts, and Hatano are silent with respect to disclosing a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die; and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies.
Gao discloses (e.g. figure 4B) a first semiconductor die (first semiconductor die 110 on the left side, Abstract and ¶ [0003]) over the interconnect structure (interconnect structure 120S, ¶ [0005]); a second semiconductor die adjacent to the first semiconductor die over interconnect structure (second semiconductor die 110 on the right side); a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die (first encapsulating material 150, ¶ [0006]); and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies (e.g. second encapsulating material 410 between in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo, Pitts and Hatano to include a first encapsulating material filling spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die, and a second encapsulating material, different from the first encapsulating material, filling a gap of the first encapsulating material between the first and second semiconductor dies, since Nishimura in view of Kuo, Pitts and Hatano disclose semiconductor dies over an interconnect structure comprising an inductor, and Gao discloses an interconnect structure comprising an inductor (e.g. ¶ [0034] discloses interconnect structure 120S comprising inductors) such that a first semiconductor die is over the interconnect structure, a second semiconductor die is adjacent to the first semiconductor die over interconnect structure, a first encapsulating material fills spaces between the interconnect structure and each of the first semiconductor die and the second semiconductor die, and a second encapsulating material, different from the first encapsulating material, fills a gap of the first encapsulating material between the first and second semiconductor dies. One would have been motivated to modify the device of Nishimura in view of Kuo, Pitts and Hatano in the claimed manner in order to form a working integrated circuit with improved protection of the devices, as discussed by Gao (e.g. ¶ [0014]).

Regarding claim 22, Nishimura in view of Kuo, Pitts, Hatano and Gao disclose the semiconductor device according to Claim 21, wherein the third metal via comprises an upper surface substantially level with an upper surface of the magnetic core (Hatano: figure 2, third metal via 16 has an upper surface substantially level with the upper surface of the magnetic core 15).

Regarding claim 23, Nishimura in view of Kuo, Pitts, Hatano and Gao disclose the semiconductor device according to Claim 21, wherein the second dielectric layer overlaps the bottom surface of the third metal via (as seen in figure 2 of Pitts, the second dielectric layer 72 overlaps portions of the bottom surface of the third metal via 100).

Regarding claim 24, Nishimura in view of Kuo, Pitts, Hatano and Gao disclose the semiconductor device according to Claim 21, wherein some of the first metal lines are parallel to each other and extend in a first direction, and some of the second metal lines are parallel to each other and extend in a second direction different from the first direction (e.g. as seen with respect to figure 1A of Kuo, and figure 1 of Hatano).

Regarding claim 25, Nishimura in view of Kuo, Pitts, Hatano and Gao disclose the semiconductor device according to Claim 23, further comprising a third dielectric layer and a fourth dielectric layer, different from the third dielectric layer, over the third dielectric layer, wherein the third and fourth dielectric layers are disposed over the third metal via and separating the second metal vias (Pitts: figure 2, third dielectric layer 80 between elements 73 and 74, and fourth dielectric layer 74, whereby the third dielectric layer 80 and the fourth dielectric layer 74 are disposed over the third metal via 100 and separating the second metal vias 140).

Double Patenting
Applicant’s amendments to claim 1 have overcome the double patenting rejection of claims 1 – 5, 7 and 8 stated in the previous office action filed on March 12, 2021

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 11 and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        July 6, 2021